DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-11) in the reply filed on 15 September 2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794).

Regarding claim 1, Hardwicke et al. disclose an assembly comprising: a component 156 having a surface 154 (see Fig. 5); a strain gauge additively manufactured directly on the surface of the component (see Fig. 5 showing elements 158, 160, 150, and 152 of the strain gauge, on the surface of the component 152; see also par. 0061, stating that that all these components of the strain gauge may be formed with a direct-write process, which is a printing process), the strain gauge comprising: an additively manufactured portion comprising: a 
Hardwicke et al. do not explicitly state that the connectors 162,164 shown in the embodiment of Figure 5 are “flex leads.” However, Hardwicke et al. do state in other embodiments, that lead connectors serving the same function as lead connectors 162,164, can be conventional wires, which are considered to be “flex leads” (see par. 0047 and leads 80,82) It would have been obvious to one of ordinary skill in the art to use the conventional flex lead wires taught explicitly in the one embodiment described in paragraph 0047 of Hardwicke et al., for any of the lead connectors, including for connectors 162, 164, because they can provide a flexibility in connecting to the external measuring and recording devices.

Regarding claim 2, Hardwicke et al. disclose that the strain gauge can be placed on many and various types of components and specifically teach an example where the gauge is additively manufactured on a rotor blade (see pars. 0106-0109, describing how strain gauge with terminals and sensing portion is printed on surface of a dovetail portion 244 of a turbine blade).

Regarding claim 10, Hardwicke et al. disclose that the additively manufactured strain gauge may be printed on a dielectric layer (such as layer 152, which may be a ceramic, par. 0059; or MgO layer 232, par. 0094) residing on the surface of the component (component 154 in Fig. 5; or component 230 in Fig. 8).


Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Jang et al. (US 2010/0000441).

Regarding claim 3, Hardwicke et al. do disclose using any of various conductive particle dispersed inks (see par. 0068), but they do not explicitly disclose any of carbon loaded, nano-carbon loaded and nano-silver loaded inks. Jang et al. disclose the details of a conductive particle dispersed ink for printing conductive components, such as detailed circuitry elements, and further disclose the ink being a carbon loaded or nano-carbon loaded ink (see pars. 0025-0027, describing nano-carbon particles incorporated into a liquid medium for an inkjet printable conductive ink for use in electrical components). It would have been obvious to one of ordinary skill in the art to use the nano-carbon loaded ink as taught by Jang et al., as the conductive ink in the assembly of Hardwicke et al., because it uses carbon particles that are much less expensive than other conductive ink particles while also maintaining excellent inkjet printability and results in highly conductive printed electrical elements (see Jang et al. par. 0005).

Regarding claims 6 and 7, Hardwicke et al. do not discuss the resistance or resistivity of the additively manufactured portion. However, it is generally known that the resistance or resistivity of a conductive printed line can be varied and controlled in a known way by adjusting .


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Lewis et al. (US 2016/0290880).

Regarding claims 4 and 5, Hardwicke et al. do disclose the additively manufactured portion comprising a plurality of lines (see lines 150 on Fig. 5), but do not teach each of the lines having a thickness that falls in the range of between 50 and 100 microns. However, Hardwicke et al. do disclose that the lines can printed with certain controlled force, controlled rate, and number of passes to achieve a desired thickness (par. 0086). Lewis et al. disclose a strain gauge made using additively manufactured conductive lines 130 made with conductive printed ink (see Fig. 1), and further teach that the lines may be printed on to be a thickness of any of various values including thicknesses in the range of 50 to 100 microns (see par. 0039). It .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Chitty et al. (US 2016/0196699).

Regarding claim 11, Hardwicke et al. disclose a system for monitoring fatigue of a component comprising:  an additively manufactured strain gauge (elements 152,150,158,160, see Fig. 5) printed directly on a first surface 154 of a component 156 (par. 0061, carrier 152 and conductive elements 150,158,160 of gauge are printed or additively manufactured on the component; see pars. 0067 and 0068, describing direct-write process as a printing technique that uses an “ink”); a controller for reading and analyzing data produced by the additively manufactured strain gauge (par. 0060, connectors 162,164 attached to a computer, e.g.); an 
Hardwicke et al. do not explicitly disclose a predictive program on the controller for predicting when the component will fail based on data from the additively manufactured strain gauge. However, it is generally known in the art to use strain measurements to analyze fatigue and failure of a component. Chitty et al. teach using strain gauges 30 on surfaces of a component, electrically connected to a controller 42, wherein the controller includes a predictive program for predicting when the component will fail based on data from the strain gauges (see pars. 0054-0059, describing how data from strain gauges is used to estimate cumulative damage and fatigue life). It would have been obvious to use the teachings of Chitty et al., of including a fatigue and failure prediction program on the controller, in the system and controller of Hardwicke et al., because it allows for prediction of fatigue life in a component and helps that worn or damaged components can be repaired and/or replaced in an efficient manner.

Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
Applicant’s only argument is that Hardwicke et al. do not teach the strain gauge being additively manufactured or printed directly on the surface of component 156 because Hardwicke describes in one instance that that the parts of stain gauge are bonded to the surface of the component with an adhesive; this argument is not persuasive because Hardwicke later states that all these components of the strain gauge shown in Figure 5, including adhesive that may sometimes be used, can be formed using a direct-write printing process (see par. 0061). Hardwicke also describes this direct-write process in paragraphs 0067 and 0068 as a printing . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861